DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 7/7/21 is acknowledged.
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/7/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites (at line 15) the limitation "wherein at least one portion of said surface relief is coated…"; and further recites (at line 20) the limitation “and beneath said valleys of said surface relief” 
Claims 9-14: Claims 9 and 11 recite wherein “said first” / “all the superposed layers”  “have the same colour as said ceramic material base”.  The term "same" in these claims is a relative term which renders the claim indefinite.  The term "same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further complicating the interpretation of “same” color, dependent claims 10 and 12 further require layers to possess “higher density of colored pigments” this would seem to operate in opposition to the materials being exactly the “same” color as the differing density would provide to differences in ultimate coloring, further suggesting that “same” is not exact, but rather open to some degree of variance, which has not been adequately presented in the claim.  For purposes of examination “same colour” will be interpreted as at least inclusive of exactly the same or encompassing of differences in shade / depth/ hue for a particular general color. 
Claims 13-14: further recite “dark grey”.  The term "dark" in these claims is a relative term which renders the claim indefinite.  The term "dark" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination “dark grey” will be interpreted as a grey in color but more close to black than white.

Claim 9: recites the limitation “wherein said first layer is chosen to have the same colour as said ceramic material of said base”.  Claim 1 recites (At line 16) “a first layer of a first metal decorative treatment and / or coloured decorative treatment material”.  It is indefinite as to if the limitation of claim 9 is intended to only further limit the alternative of “coloured decorative treatment material” as achieving the exact same color between a ceramic and a metal does not seem achievable, or if it is meant to apply to any decorative treatment recited.  For purposes of examination the limitation will be interpreted as inclusive of either such interpretation.   
Claim 10 see the rejection of claim 9 above, further it requires “higher density of coloured pigments than that of said ceramic material of said base”.  It is indefinite as to if the limitation of claim 10 is intended to only further limit the alternative of “coloured decorative treatment material” as in addition to achieving the exact same color between a ceramic and a metal does not seem achievable (further metallic films such as platings / castings etc, derive color from the metals themselves, not pigments); or if it is meant to apply to any decorative treatment recited.  For purposes of examination the limitation will be interpreted as inclusive of either such interpretation.   
Claim 11: recites the limitation “wherein all the superposed layers comprised in said component are chosen to have a higher density of coloured pigments than that of the layer that said superposed layers coat…”.  Claim 1 recites (At line 16) “a first layer of a first metal decorative treatment and / or coloured decorative treatment material”.  It is indefinite as to if the limitation of claim 11 is intended to only further limit the alternative of “coloured decorative treatment material” as achieving the exact same color between a ceramic and a metal does not seem achievable (further metallic films such as platings, castings etc, derive color from the metals themselves, not pigments), or if it is meant to apply to any decorative treatment recited.  For purposes of examination the limitation will be interpreted as inclusive of either such interpretation.   
the superposed layers”.  Claim 1 from which claim 11 depends only appears to explicitly reference two layers: “a first layer” and “a second layer”; for purposes of examination “all the superposed layers” will be interpreted as at least inclusive of the “first layer” and the “second layer”.  
The other dependent claims do not cure the defects of the claims from which they depend.

Claim Rejections - 35 USC § 102/ 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


As Anticipated:
Claim 1: Noirot teaches a method for fabricating a ceramic-based timepiece or jewellery component with a structured decoration (See, for example, abstract),
wherein a basic cycle is performed at least once, comprising, in order, the following steps:
in an initial operation, making a base from a substrate made of ceramic material (See, for example, Fig 1, [0055]]
in a first polishing operation, mirror polishing said base, at least on apparent surfaces intended to be seen by the user (See, for example, Fig 1, [0024],  [0055], such as initial E1 or alternatively [0056] “black polishing” as in E2).
in a second machining operation performing laser machining and/or mechanical machining with a diamond tool and/or abrasive machining to produce a first fine-pattern etch of at least some structured surfaces having a surface relief extending between peaks and valleys, or a Guilloche, or sunray, or chased, or engraved, or perlage, or snailed, or circular grained, or anglage, or satin, or drawn, or concave chamfered finish, or Cotes de Geneve, or Clous de Paris (See, for example, step E2, such as brushing, sand blasting, or satin finishing, or alternatively step E20 Fig 1, [0024], [0038-48], [0056-57], [0061] such as wherein the order of E20 is taught to precede E10).; 
in a first preparation operation, performing a first coating operation (Such as E3 or alternatively E4) wherein at least one portion of said surface relief is coated with a first thickness E of at least a first layer of a first metal decorative treatment and/or coloured decorative treatment material (See, for example, Fig 1, [0024], [0057-58], [0061]), 

in a third machining operation, performing laser ablation on said first layer in pockets at the bottom of which the ceramic material of said base is revealed (See, for example, Fig 1, step E10, [0029], wherein the laser ablation at first zone can read on the second machining operation, and the subsequent laser ablation at a second zone can read on the third machining); 
after said third machining operation a second coating operation is performed wherein all of the visible surfaces of said component are coated with a deposition of a second layer of a second treatment material (see, for example, [0059-0060] and [0062] such as step E5, or protective lacquering layer). 
Alternatively As Obviated:
Refer to the rejection above; further Noirot has explicitly taught wherein the order of the decorating processing steps can be re-arranged such as E20 occurring before E10, but there is not an exemplary embodiment demonstrating the overall ordering.  It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have performed the decorating process in the order claimed since Noirot has explicitly taught the ordering is tailorable, and has explicitly taught an alternative embodiment of E20 occurring before E10, and since the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)).


Claim 3: Noirot further teaches wherein during said first preparation operation said second machining operation (such as E10) is performed before said second coating operation (such as step E5, or protective lacquering layer) (see, for example, Fig 1, [0059-0060] and [0062]). 
Claim 4: Noirot further teaches wherein during said third machining operation, the machining of at least one said pocket is continued in the ceramic material of said base (See, for example, [0026-0028] wherein the laser ablation results in deep engraving into the substrate material).  
Claims 9-14: Noirot further teaches wherein the first layer (Such alternative E4 is metal decorative treatment) and the second layer (E5 can be metal / electroplated) are metallic, thus per the interpretation above (see 112 rejection) the additional limitations would only conditionally limit claim 1 when the other alternative of a coloured decorative layer has been relied upon).
Claims 9, 11, 13, and 14: alternatively as obviated: Noirot has taught wherein the ceramic material of the base is colored, the first layer is a coloring layer (such as E3), and the second layer can be a coloring layer (such as E5) (see, for example, [0055-59]).  But Noirot is silent as to the colors thereof, so it does not explicitly teach they are the same, further black or dark grey.  As the color of these materials is an aesthetic choice, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the first layer and the ceramic material to be the same color, further black or dark grey since matters related to the choice of ornamentation producing no mechanical effect or advantage considered to constitute the invention are considered obvious and do not impart patentability, In re Seid 73 USPQ 431.
Claim 15: Noirot further teaches wherein said timepiece or jewellery component is made to form an external element or a dial (see, for example, [0003], [0006], [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noirot as applied to claim 1 above, and further in view of Gautier et al (CH 713871 and machine translation; hereafter Gautier).
Claim 5: Noirot teaches the method of claim 1 (above) wherein Noirot teaches that a second coating operation can be provided to provide coloration via deposition methods such as via one or more of PVD, ALD electroplating, over the entirety or possibly using masks to facilitate positioned deposition (See, for example, [0059-0060]).   But it does not explicitly teach wherein, after said second coating operation, in a fourth machining operation, laser ablation is performed on said second layer in pockets at the bottom of which the ceramic material of said base, or the first treatment material of said first layer, is revealed.  Gautier teaches a method of decorating a component of a timepiece, further such as a dial (See, for example, [0001].  Gauthier teaches wherein improvements of selective expression of colored décor across various positions of the dial surface can be achieved with a reduction in processing steps such as masking and expanded flexibility by the incorporation of  its inventive laser ablation structuring method (See, for example, [0004], [0008], Fig 1-6).  By tuning of the laser parameters the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Noirot in view of Gautier as applied to claim 5 above, and further in view of Bradley, Jr et al (US 5,824,374; hereafter Bradley).
Claim 6: Noirot in view of Gauthier teaches the method of claim 5 (above), the exemplary embodiments of Gauthier provide wherein a stack of coating layers are all provided prior to laser ablation to form pockets at the bottom of which are various intermediate layer surfaces / or substrate, so it does not explicitly teach wherein, after said fourth machining operation, an iteration is carried out wherein each time a coating operation is performed wherein all of the surfaces left visible by the preceding operation are coated with a deposition of another layer of another treatment material, then laser ablation is performed on the new layer in pockets at the bottom of which the ceramic material of said base, or the first treatment material of said first layer, or the material of one of the layers which are underneath said new layer, is revealed. Bradley is relevant to a field of timepieces (clocks), and teaches a method of laser patterning a series of layers ultimately forming overlying stacks to provide selective exposure of various surfaces therein(See, for example, abstract, Fig 1-4, col 1 line 14). Like Gautier, Bradley notes efficiencies in prior patterning systems are lacking (See, for example, col 2 lines 25-61col 2 lines 58-col 3 lines 10).  Bradley teaches ablation between each layer of deposition provides enhanced .

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Noirot as applied to claim 1 above, and further in view of Takagi et al (US 3,786,627; hereafter Takagi).
Claims 7-8: Noirot teaches the method of claim 1 (above) and Noirot further teaches  wherein, after the last machining operation, a last coating operation is performed wherein all of the visible surfaces of said component are coated with a deposition of a treatment material in lacquering process (see, for example, (see, for example, [0062]). Noirot is silent as to the clarity / coloring of the lacquer so it does not explicitly teach it as transparent / semi-transparent /colored transparent.  Takagi teaches a method of decorating dial plates for timepieces (See, for example, abstract).  Takagi further teaches wherein the front surface of the dial is commonly known to be fully coated with colored or not colored transparent or semi-transparent lacquer in order to impart appropriate gloss and coloration to the article (See, for example, Fig 3, col 2 lines 40-50, and col 4 lines 25-40).

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Noirot as applied to claim 1 above, and further in view of Hoffer et al (US 9,005,741; hereafter Hoffer) and Yamada et al (US 2016/0074142 hereafter Yamada)
Claims 10 and 12: Noirot teaches the method of claims 9 and 11 above further wherein the first layer is a coloring layer (such as E3), and the second layer can be a coloring layer (such as E5) for aesthetics (see, for example, [0056-59]), but it does not explicitly wherein each of the superposed layers . 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Noirot as applied to claims  9 and 11 above, and further in view of Harada et al (JP 03150263; hereafter Harada).
Claims 13-14: Noirot teaches the method of claims 9 and 11 (above) but does not explicitly teach said color is black.  Harada teaches a method of preparing a ceramic possessing a deep black tone and further teaches wherein such a material can be used for watch dials and wherein such a color is desirable for watch dials (see, for example, 1st page and last page of machine translation).  Therefore it 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712